Citation Nr: 0501200	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  01-07 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, and E. F.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
an acquired deformity of the cervical spine.  The veteran 
filed a notice of disagreement in May 2001.  The RO issued a 
statement of the case in June 2001.  

In August 2001, the veteran testified during a hearing at the 
RO.  A transcript of the proceeding is of record.  The RO 
accepted the veteran's testimony at the hearing as a 
substantive appeal and in lieu of a VA Form 1-9.  

The Board notes that historically, service connection for 
cervical spine disability was denied by a December 1945 RO 
decision.  The veteran was notified of the decision but did 
not file an appeal.  Thus, new and material evidence is 
needed to reopen the claim. 38 U.S.C.A. §§ 5108, 7105 (West 
2002).  The record further reflects that the veteran 
attempted to reopen his claim in November 1947 and May 1978.  
In April 1948 and May 1978 RO decisions, the RO denied 
reopening the veteran's claim on the basis that new and 
material evidence had not been submitted.  The veteran did 
not appeal the April 1948 or May 1978 decisions.  

In the December 2000 RO decision on appeal, it appears that 
the RO denied the claim for service connection for a cervical 
spine disability on a de novo basis.  It is noted, however, 
that the statement of the case provided legal criteria 
concerning finality and new and material evidence.  A history 
of the prior rating actions noting that they had become final 
had was also provided.  The Board must decide whether there 
is new and material evidence sufficient to reopen the claim 
of service connection for a cervical spine disability.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board has recharacterized the issues as stated on the cover 
page.  As he has been provided with the applicable criteria 
there is in essence no prejudice in proceeding on the 
appropriate legal basis.

FINDINGS OF FACT

1.  In a December 1945 decision, the RO denied service 
connection for a cervical spine condition.  It was held that 
the neck pathology pre-existed service and was not aggravated 
therein.  In April 1948 and May 1978 decisions, the RO 
confirmed and continued the denial of service connection for 
a cervical spine disability.  Although, the veteran was 
notified of his appellate rights as to all decisions, he did 
not initiate an appeal.  

2.  Additional evidence associated with the claims file since 
the May 1978 RO decision that denied reopening service 
connection for a cervical spine disability is cumulative and 
duplicative of evidence of record, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1945 RO decision that denied service 
connection for a cervical spine disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 
(2003).  

2.  The April 1948 and May 1978 RO decisions that denied 
reopening service connection for a cervical spine disability 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 
20.302, 20.1103 (2003).  

3.  The requirements to reopen the claim for service 
connection for a cervical spine disability have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim to 
reopen service connection for a cervical spine disability in 
September 2000.  In a November 2000 letter pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that needed to send to VA in order to substantiate the claim, 
as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised that previous claims 
for service connection for a cervical spine disability were 
denied.  He was advised that in order to reopen his claim, he 
needed to submit new evidence showing that a disability was 
incurred or aggravated during service.  Additionally, in an 
August 2001 letter, pursuant to the VCAA, the veteran was 
informed of the criteria for service connection and also 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  As 
noted above, the statement of the case provided information 
concerning finality of previously denied ratings and provided 
guidance concerning new and material evidence.

For the above reasons, the Board finds that the RO's notices 
in November 2000 and August 2001 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the RO in 
August 2001.  During the hearing the veteran identified 
potentially outstanding treatment records at the Philadelphia 
Naval Hospital and the Philadelphia VA Medical Center.  The 
RO attempted to obtain these records but no records or 
indications of treatment were found.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  




II.  Background and Analysis

The veteran contends that he did not have a preexisting 
cervical spine disorder prior to entering service.  He 
further contends that he injured his cervical spine as the 
result of a shooting range during service.  

The December 1945 RO decision denied service connection for a 
cervical spine disability.  It was held that the disorder 
pre-existed entry into service and was not aggravated by 
service.  In April 1948 and May 1978, the RO essentially 
denied reopening the claim due to the fact that new and 
material evidence had not been received.  The veteran was 
notified of the RO decisions but did not initiate an appeal.  
As such, the December 1945, April 1948 and May 1978 decisions 
are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the December 
2000 denial (culminating in the current appeal); that version 
appears in the 2000 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Evidence before the RO at the December 1945 decision included 
the veteran's service medical records.  A March 1945 entrance 
examination did not note a cervical spine disorder.  In 
September 1945, he was seen for medical treatment with 
complaints of cervical spine pain.  The history noted a skull 
fracture 15 years prior to service and an injury to the neck 
following a fall from gym rings 1 1/2 years prior to service.  
The veteran also reported recurrent headaches every one or 
two weeks ever since the skull fracture.  An x-ray showed the 
cervical spine tilting proportionately to the left.  The 
cervical segments had lost their normal anterior curvature 
and had the appearance of a "poker spine".  The diagnosis 
was an acquired deformity.  The RO found that the cervical 
spine disability existed prior to service and was not 
aggravated by an incident in service.  

Evidence before the RO at the time of the April 1948 decision 
included a November 1947 VA examination report.  The 
examination of the cervical spine revealed no evidence of 
abnormality.  In April 1978, the veteran claimed that he 
injured his neck on the firing range while shooting a M1.  He 
submitted the results of a private examination.  During the 
examination, the veteran reported a history of injury to his 
cervical spine during service.  On physical examination, he 
had tenderness over the bracial plexus but good range of 
motion of the cervical spine.  An x-ray examination showed 
traumatic spondylosis at C4-5 and C5-6.  The examiner opined 
that such was secondary to a disability incurred during 
service.  

Evidence submitted since the May 1978 RO decision includes 
service medical records, high school records, and statements 
from the veteran and a service buddy.  

The service medical records are duplicates of those contained 
within the veteran's claims file, and as such are not new.  
The high school records show the veteran's academic 
performance during high school but do not include any medical 
findings.  Thus, the records are new, in the sense that they 
were not previously considered.  However, they are not 
material to the claim, as they do not provide further insight 
or competent evidence as to the etiology of the cervical 
spine disorder.  

In statements and testimony from the veteran, he contended 
that he was injured on the rifle range while firing 20-
millimeter guns.  He stated that the recoil of the weapon 
caused his helmet to strike his neck causing him to become 
unconscious due to the pain and force of the impact.  He 
acknowledged that he sustained a head injury prior to service 
but denied any associated headaches.  He denied any fall from 
the gym rings prior to service.  

A statement from a service comrade indicated that the veteran 
was injured after firing a gun on the anti-aircraft range.  
He stated that he witnessed no signs of a neck injury prior 
to this accident.  Following the incident, the veteran passed 
out and was transported to the Newport Naval Hospital.  

The statements from the veteran and his service comrade are 
essentially duplicative or arguments previously raised by the 
veteran in connection with his claim.  His contention that he 
passed out during a firing range exercise was previously 
considered by the RO in May 1978.  These contentions having 
been previously addressed are thus not new and material and 
do not warrant a reopening of the previously denied claim.  
Additionally, as laypersons without medical training and 
expertise, neither the veteran nor his former service comrade 
is competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, 
resolution of the issue turns on a medical matter, lay 
statements, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).]  

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim for service connection 
for a cervical spine disability have not been met, and that 
the appeal must be denied.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a cervical 
spine disability is denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


